Citation Nr: 1211777	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-16 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable evaluation prior to February 1, 2010, and in excess of 10 percent thereafter, for the service-connected residuals of right wrist strain (hereinafter "right wrist disability").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which awarded service connection for a right wrist disability.  The RO assigned a noncompensable evaluation effective from October 8, 2002.  The Veteran filed a notice of disagreement in April 2007.  A statement of the case was issued in March 2008.  The Veteran perfected his appeal in May 2008.  

In February 2010, the RO awarded an increased 10 percent rating effective from February 1, 2010.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 
6 Vet. App. 35 (1993).     


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  At no time prior to February 1, 2010, was the service-connected right wrist disability shown to have been productive of symptomatology consistent with painful motion or palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.

3.  From February 1, 2010, the service-connected right wrist disability was not shown to have been productive of symptomatology consistent with ankylosis of the joint.  The complaints of pain are clearly accounted for in the 10 percent rating as there was no objective evidence of palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable evaluation prior to February 1, 2010, and in excess of 10 percent thereafter, for the service-connected right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a including Diagnostic Codes 5214, 5215 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the claim arises from the Veteran's disagreement with the initial disability evaluation assigned following the grant of service connection for a right wrist disability  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

An April 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  The Veteran indicated in April 2007 and November 2007 that he had no additional evidence to submit in support of his claim.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA and private medical records, and reports of VA examination.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).   The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  


III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran appealed the decision that assigned the initial noncompensable rating for his right wrist disability and the Board will now consider whether a higher evaluation is warranted for the disability at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).  In February 2010, the RO awarded an increased 10 percent rating effective from February 1, 2010.  His claim remains in controversy as less than the maximum benefit available has been awarded.  See AB, supra.   

The Veteran's service connected right wrist disability has been rated by analogy and assigned a noncompensable rating prior to February 1, 2010, and a 10 percent thereafter, under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  38 C.F.R. § 4.20.

Under this code section, a 10 percent rating is assigned for palmar flexion of the wrist limited in line with the forearm, major or minor.  A 10 percent rating is also assigned for dorsiflexion less than 15 degrees, major or minor.  38 C.F.R. § 4.71a.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Through statements, the Veteran contends that he is entitled to a higher rating for his right wrist disability, to include symptoms of tingling, numbness, and pain.  The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, the right wrist disability does not warrant an initial rating in excess of the currently assigned zero percent prior to February 1, 2010, or 10 percent thereafter, under any Diagnostic Code applicable for disabilities of the wrist.  38 C.F.R. § 4.7. 

In this regard, upon VA examination in December 2002, the Veteran indicated he was aware only of limited right wrist dorsiflexion.  He denied any functional problem or pain.  Range of motion was as follows: dorsiflexion to 41 degrees; palmar flexion to 60 degrees; ulnar deviation to 45 degrees; and radial deviation to 20 degrees.  X-rays were negative.  

Private medical records were negative for complaints or treatment referable to the right wrist.  Upon VA examination in September 2005, the Veteran indicated that his wrist disability was limited to lack of full dorsiflexion.  He stated it was mechanical only and not due to pain.  He denied flare-ups, restriction of motion due to pain, weakness, fatigability, or lack of endurance.  The right wrist did not affect his activities of daily living, other than doing pus-ups.  At work, he indicated that it was sometimes difficult handling tools because of the lack of dorsiflexion, but otherwise it did not affect his work.  He did not use any assistive device.  He denied any current treatment.  There was no tenderness on examination.  Dorsiflexion was without pain to 44 degrees (to 47 degrees when forced to go further).  The rest of range of motion testing was normal with full palmar flexion to 65 degrees.  Ulnar deviation was to 60 degrees and radial deviation to 20 degrees.  These findings did not change after repetitive use.  Pain did not develop after repetitive use.  

Upon VA examination in January 2008, the Veteran had no surgery on his wrist and used no braces.  He denied any pain and swelling.  He endorsed decreased motion.  He indicated he had tingling of the hand, but that it started in 2001 after he was rear-ended on the freeway and had an onset of neck pain.  The examiner opined the tingling in the right hand was related  to the motor vehicle accident and not related to the service-connected disability.  He complained of weakness of grip related to service, because "nothing else happened."  The examiner felt this was not the situation as it would not explain why the Veteran had the same symptoms on the left, with no trouble in service.  The Veteran denied any current treatment.  He denied any flare-ups and pain.  He indicated he could not grip tightly at work, but other than that there were no disturbances.  There was no affect on his daily activities.  

Physical examination revealed no tenderness to palpation and no swelling.  Manual muscle strength testing showed 5/5.  Grip was normal bilaterally.  This was contrary to the subjective complaints of weakness.  Capillary circulation was normal.  Tinel sign in the volar carpal region for medial and ulnar nerves was negative.  Sensory to light touch in the hand and all five digits was normal.  Range of motion of the right wrist in degrees was the same on all three tests with no complaints of pain.  Dorsiflexion was to 55 degrees, plantar flexion was to 48 degrees, radial deviation was to 20 degrees, and ulnar deviation was to 50 degrees.  The examiner found no weakness, fatigability, or incoordination.  X-rays and electromyography were normal.  There was no evidence of carpal tunnel syndrome or neuropathy.  

Upon VA examination in February 2010, the Veteran presented with the first complaints of right wrist pain.  He also presented with subjective complaints of stiffness and weakness.   He denied instability, giving way, locking, and incoordination.  He reported mild flare-ups of pain daily precipitated by overuse or repetitive motion.  Range of motion was as follows: dorsiflexion to 65 degrees; palmar flexion to 70 degrees; radial deviation to 20 degrees; and ulnar deviation to 40 degrees.  There was pain on testing, but there were no additional limitations following repetitive testing.  There was no evidence of joint ankylosis.  X-rays were negative.  The Veteran indicated he lost no time from work in the last 12 months. 

Prior to February 1, 2010, a compensable rating is not warranted based on the evidence delineated above.  There was no evidence of palmar flexion of the wrist limited in line with the forearm or dorsiflexion less than 15 degrees.  38 C.F.R. § 4.71a.  The Board considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness; however, there were no complaints of right wrist pain or objective findings of pain on range of motion testing prior to February 1, 2010.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In addition, there was no objective evidence of fatigue, weakness, lack of endurance, or incoordination at any time prior to February 1, 2010.  

From February 1, 2010, the Veteran has been assigned the maximum schedular rating for his right wrist disability under Diagnostic Code 5215.  38 C.F.R. § 4.71a.
The Board has considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's wrist disability.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of ankylosis of the right wrist to warrant a higher rating under Diagnostic Code 5214.  Id.

The complaints of painful motion are clearly accounted for in the 10 percent rating from February 1, 2010, as the Veteran's limitation of flexion and extension  does not even meet the criteria for a 10 percent rating under Diagnostic Code 5215 (palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees).  

Overall, the Veteran's disability picture is more consistent with symptomatology described under the noncompensable rating prior to February 1, 2010, and the 10 percent rating thereafter.  "Staged" ratings, other than what is already in effect, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his right wrist claim.  The evidence of record shows the Veteran is employed full time as a helicopter mechanic with no time lost from work in  the past 12 months.  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected right wrist disability, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected right wrist disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected right wrist reasonably describes his disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial compensable evaluation prior to February 1, 2010, and in excess of 10 percent thereafter, for the service-connected residuals of right wrist disability is not warranted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


